                                                                        FILED
                                                                        KLERK'S OFFh
                                                                     IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                     US DISTRICT
                                                                        RICT COURT IE.D.N.Y.
EASTERN DISTRICT OF NEW YORK
                                          ■X
                                                                ★ mzPjm                  ic
THOMPSON,etal.                                                   brooklyn office
                      Plaintiffs,

       - against-                                            MEMORANDUM DECISION
                                                             AND ORDER
                                                             1:18-CV-00006(AMD)(ST)
PARK,

                      Defendant.


                                          -X


ANN M.DONNELLY,United States District Judge:

       On January 2, 2018, the plaintiffs commenced this civil action alleging violations ofthe

Fair Labor Standards Act, 29 U.S.C. §§ 201 el seq., and the New York Labor Law. (ECF No. 1.)

The plaintiffs served the defendant with the complaint on January 25,2018. (ECF No.6.) The

defendant did not appear in the action or answer the complaint. The plaintiffs obtained a

certificate of default from the Clerk of Court on March 20, 2018. (ECF No. 9.)

       On May 8,2018, the plaintiffs moved for default judgment. (ECFNos. 11-13.) I

referred the motion to Magistrate Judge Steven Tiscione for a Report and Recommendation

("R&R"). On March 5,2019,Judge Tiscione issued a thorough and well-reasoned R&R,

recommending that 1 deny the plaintiffs' motion without prejudice and grant the plaintiffs leave

to amend their complaint. (ECF No. 14.) No objections have been filed to the R&R,and the

time for doing so has passed.

       A district court "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those

portions ofthe R&R to which no timely objection has been made,"a district court need only


                                                 1
satisfy itself that there is no clear error on the face of the record." Jarvis v. N. Am. Globex Fund

L.P., 823 F.Supp.2d 161, 163(E.D.N.Y. 2011)(internal quotation marks omitted).

         I have carefully reviewed Judge Tiscione's thoughtful and cogent R&R,and find no

error. Accordingly, I adopt the R&R in its entirety. The plaintiffs' motion is denied without

prejudice and the plaintiffs are granted leave to file an amended complaint within 30 days of this

Order.


SO ORDERED.

                                                        s/Ann M. Donnelly
                                                         m M. Donnelly
                                                     ^ Jnited States District Judge

Dated: Brooklyn, New York
         March 20,2019
